DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 8, 12 – 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al, US Pat Pub No 2016/098039 in view of Nishi et al, US Pat No. 6597430.

Regarding claims 1, 12 and 24, Noh et al shows a cleaning robot comprising optical elements for cleaning area with diffractive optical element and light source to project pattern on Para 0027 using Laser Diode, LD, or Light Emitting Diode, LED as the light source/light irradiation unit module 150; 
an optical pattern projection element, OPPE, as the diffractive element on Para 0027 and 0028 creating line pattern on Para 0043 and 0044;
an image sensor configured to capture image of the optical pattern created by OPPE as the camera 120 on Para 0029; however, Noh et al does not further specify that the OPPE using first diffractive as line pattern and second diffractive as speckle pattern;
Nishi et al further shows an optical apparatus with light sources created interference fringes, speckle pattern, with projected optical system on Col 3, lines 18 – 25 and second exposure apparatus with illumination object by exposure light beam/source creating line pattern on Col 7, lines 3 – 15.


Regarding claim 2, Noh does not specify the line pattern is within a region of the speckle pattern. Nishi et al further shows the line pattern is within the region of the speckle pattern (See at least Col 7, lines 15 – 25 for interference speckle with secondary light source on surface).
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.  
	
Regarding claim 3, Noh does not further specify that the first light source and the second light source are turned on simultaneously  ( See at least Col 7, lines 15 – 25 for interference speckle with secondary light source on surface at the same time also on Col6, lines 4 – 15 for multiple light source system in superimposed manner), and a dominant wavelength of the first light source is different from that of the 
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.  


Regarding claims 4 and 6, Noh et al does not shows first light source and second light source are turned on sequentially or simultaneously.
Nishi shows first light source and second light source are turned on sequential or simultaneously (See at least Col 5, lines 28 – 35 for delay optical system creating as the secondary light source exerted on interference speckle as turned on sequential after first light source; see also col 12, lines 8 – 55 with laser beam LB with exposure pulse turns on and off and also on col 8, lines 61 – col 9, lines with synchronously moving the first and second object for light beam exposure).
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.  

Regarding claim 5, Noh et al does not further shows line pattern is outside of the speckle pattern.
Nishi further shows the speckle pattern that is generated on the first object on col 7, lines 22 – 25 and co7, lines and col 12, lines 40 – 55 for fixed slit width D uniform distribution on the second object line pattern outside of the first object.
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.  

Regarding claim 7, Noh et al does not shows a projected angle of the line pattern is different from that of the speckle pattern.
Nishi et al further shows a projected angle of the line pattern is different from speckle pattern (See at least Figure 6a for delayed optical system receiving input light bema with speckle pattern further transfer to line pattern converting light angles).


Regarding claims 8 and 15, Noh et al further shows a processor configured to identify whether there is an obstacle according to the image of the line pattern (See at least figure 6 image recognition using line pattern for an obstacle on Para 0036), identify an appearance of the obstacle according to the image of the pattern (See at least Para 0037 for identify change of the shape appearance of image with data processing to construct frames on Para 0049); however, Noh et al does not further shows utilization of the speckle pattern for image.
Nishi further shows the speckle pattern for image (See at least col 7, lines 15 – 38 for speckle pattern of the light source are the wave front origination creating image for the line pattern as the source image).
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.  

Regarding claim 13, Noh et al is silent regarding the recited claim limitation; Nishi further shows first light source and the second light source are turned on sequentially (See at least Col 5, lines 28 – 35 for delay optical system creating as the secondary light source exerted on interference speckle as turned on sequential after first light source; see also col 12, lines 8 – 55 with laser beam LB with exposure pulse turns on and off and also on col 8, lines 61 – col 9, lines with synchronously moving the first and second object for light beam exposure), the line pattern is within or outside of a region of the speckle pattern (See at least Col 7, lines 15 – 25 for interference speckle with secondary light source on surface).
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.  

Regarding claim 14, Noh is silent regarding recited claim limitation, Nishi et al further shows the first light source and the second light source are turned on simultaneously (See at least Col 5, lines 28 – 35 for delay optical system creating as the secondary light source exerted on interference speckle as turned on sequential after first light source; see also col 12, lines 8 – 55 with laser beam LB with exposure 
It would have been obvious for one of ordinary skill in the art, to implementing the optical element and phenomenon of Nishi et al at the time of invention, for the robotic device implementing optical surrounding image capture implementing optical phenomenon knowledge, as desired by Noh et al.   

Claim Objections
Claims 9 – 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 – 23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666